DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 5/27/22 is acknowledged.  The traversal is on the ground(s) that there is no lack of unity.  This is not found persuasive because the reference cited below teaches each microimaged region has a different pitch.
The requirement is still deemed proper and is therefore made FINAL.
Claims 34, 36, 43, 51, 65, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/27/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation a first array being smaller than the second array or the second array being larger than the first array, and the claim also recites preferable the first array is smaller than 25 more preferable 50% and/or the second array is preferable larger than the first array by 50 more preferable 100% larger than the first array which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation at least 600 DPI, and the claim also recites preferable 900 DPI more preferable 1200 DPI for the first grid and at most 600 DPI  preferable 360DPI,  most preferable 200 DPI for the second grid which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation at most 200 micrometer lateral dimension, and the claim also recites preferable at most 100, more preferable 50 most preferable 20 micrometers for the first array and for the second array the printed elements have a dimension of at least 20 preferable 50,  most preferable 100 and most preferable at least 200 for the second array which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 30 recites the limitation "third color" in claim 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 10, 11, 12, 16, 19, 20, 22, and 24 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lister (GB 2554498).
a.	As to claims 1, 2, 5, 11, 12, 19, 20, 22, and 24, Lister discloses a security device, for example for use of articles of value such as banknotes, checks, passports and id cards.  The security device comprises multiple regions with microimaging elements which are arranged on a grid in one or two dimensions with a pitch and orientation which are constant within the region, however the pitch and/or orientation of each respective microimage region is different (page 3).    These microimaging elements are digitally printed onto a substrate.  As seen in the figure the first mircoimage can be smaller than the second microimage of a wine bottle and wine glass which reads on claimed 5. 

b.	As to claim 7, Lister discloses that the width can be 25-50 microns for each of the elements.

c.	As to claim 10, Lister discloses that the printed images can overlap to have the second image overlap the first image.

d.	As to claim 16, Lister discloses that the first image can be printed in a first color and the second image can be printed in a multi-colored version to increase complexity and visual impact.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lister (GB 2554498).
a.	As to claims 22, 30, 31 and 33 Lister anticipates claim 1 for the reasons noted above, however is silent to the specifics of the thickness/proportional components of the elements as well as the colors.
B	It would have been obvious to one of ordinary skill in the art to have modified Lister and varied the proportional composition of printed elements across the substrate, the colors of the elements do not lie within the CMYK colors, wherein the first and second image elements have a different thickness wherein the second element is thicker than the first and to have formed the document with variable and fixed content as these would be aesthetic design choices of the user as to have formed the security image.  One of ordinary skill in the art would know how to adjust these features to create an aesthetically pleasing image that provides security to a document.  See MPEP 2144.06.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lister (GB 2554498) in view of Smith (WO 0187632).
a.	Lister anticipates claim 1 for the reasons noted above, however is silent to the DPI of the printed images.
b.	Smith teaches security images can be printed in at least 120 DPI and up to 800 DPI.
c.	It would have been obvious to one of ordinary skill in the art to have modified Lister and printed the images of 600 DPI as overlaps in range.  See MPEP 2144.06.  Further it would have been obvious to one of ordinary skill in the art to have had one region have a higher DPI than the other region to allow for a more aesthetically pleasing image.  See MPEP 2144.06.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785